DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 and 15-24 (renumbered as claims 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: With reference to claims 1 and 21; none of the references found singularly or in combination teach or fairly suggest an electronic display comprising n active area having a plurality of pixels; a first row driver set and a second row driver set comprising a first column of row drivers comprising active row driver configured to drive a first portion of the plurality of pixels, and a second column of row drivers comprising spare row driver coupled to the first portion of pixels wherein the spare row drive is initially in an inactive state and comprises a first pic connected to a voltage source and a second pin connected to the voltage source wherein “a laser cut disconnects the second pin of the first spare row driver from the voltage source to activate the first spare row driver. Similarly, independent claim 21 recites, inter alia, “the third pin is disconnected by the laser cut to activate the inactive row driver. With reference to claim 15, none of the references teach the newly recited limitation of a plurality of identification pins hardwired at a backplane for the electronic display to facilitate configuring each row driver of the plurality of row drivers as active or inactive, and associated features as recited.  While the usage of a backplane device wired to electronic display device, none of the reference found disclose identification pins hardwired at a backplane of the display to configure row drivers as recited.  With reference to claim 23, none of the references teach the newly recited limitation of sending the master row driver status message in a cross over from the first row driver to a third row driver in a second column of row drivers as recited.  While cited references disclose sending status messages, there fails to be disclosure of the status messages being sent in a cross over from the first row driver to a third row driver in a second column of row drivers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625